 

 

 

 

 

 

 

USDC SDNY ;
UNITED STATES DISTRICT COURT DOCU MENT [
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED ;,
DOC #: HAR-4 6 9009 :
DATE FILED: |

 

Sergio Calderon Lara, et al.,

Plaintiffs, 19-cv-9996 (AJN)

yy ORDER

Knollwood Road Delicatessen Inc., et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

In light of the Certificates of Default entered against Defendants, see Dkt. Nos. 36-39, the

initial pre-trial conference currently scheduled for March 27, 2020 is hereby adjourned sine die.

SO ORDERED.

Dated: March is , 2020

New York, New York

 

 

(/ALISON J. NATHAN
United States District Judge

 
